Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.

Claims 1-3, 5-11, 13-17 and 19-23 have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 13, 15-17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Goldberg et al. [US 9450849 B1, 2016-09-20], in view of Gershaft et al. [US 20170195183 A1, 2017-07-06]. 

With respect to claims 1, 9 and 15, the claims limitations of the system, computer-readable instructions and method for reinforcing resource integrity of one or more applications based on event impact analysis, comprising: 
at least one network communication interface [e.g. Fig. 15, computer system 3000]; at least one non-transitory storage device [e.g. log repository 2410]; and at least one processing device [e.g. services] coupled to the at least one non-transitory storage device and the at least one network communication interface [e.g. network 2180] (col.31, lines 49-59, Fig. 14, system are coupled together via a network 2180. Each of host systems 2700a-c and 2720 may be implemented by a computer system, such as computer system 3000. Call graph generation logic 2420 may be implemented as software (e.g., program instructions executable by a processor of host system 2720), hardware, or some combination thereof) wherein the at least one processing device is configured to:
determine occurrence of an event based on identifying one or more triggers, wherein the event is associated with at least one of one or more resources associated with an entity (col.4, lines 8-23, FIG. 4, interactions between services that relate to a trace may be determined. The interactions between the services may be related, e.g., the interactions occurred to satisfy an initial request such as a root request. The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses). The trace identifier may correspond to an identifier found in the root request or in any other interaction that initiates the trace. The trace may be finalized at any appropriate point in time, e.g., after a predetermined amount of time has passed with no further change in the trace).
Goldberg does not explicitly teach gather one or more parameters associated with the one or more resources, wherein the one or more parameters comprise network traffic data, provisioning frequency, and dependencies of the one or more resources.
Gershaft teaches gather one or more parameters associated with the one or more resources, wherein the one or more parameters comprise network traffic data, provisioning frequency, and dependencies of the one or more resources ([0087] the collectors access data, based on, a collection time attribute associated with a corresponding collector, the collection time attribute is selected from one of the following: design time collection; deployment time collection; and runtime collection. The collectors retrieve and update data of dependency service tenants based on a corresponding collection time attribute. Design time collection includes identifying developer-provided dependency information that supports identifying dependencies and dependents of dependency service tenants. Deployment time collection includes mapping deployment services to dependency service tenants based on monitoring deployment operations of a distributed computing infrastructure of the dependency management system. Runtime collection includes identifying dependencies of dependency service tenants as operations of the dependency service tenants are being performed based at least in part on network traffic communicated between components. In embodiments, at least portions of the data are communicated to a standard name provider that uses the portions of the data to lookup or generate a standard name for a dependency service tenant).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Goldberg with gathered parameters associated with the one or more resources of Gershaft. Such a modification would provide users the ability to visualize both the dependencies for a given dependency service tenant and the dependent (impacted) services of the dependency service tenant.
Goldberg as modified by Gershaft further teaches:
generate a propagation model associated with the one or more resources, wherein the propagation model comprises the one or more parameters (Gershaft [0088] the data collected by the plurality of collectors is analyzed to crosscheck and generate relations between dependency service tenants and corresponding dependency and dependent components. Analyzing can include processing the data from the collectors then generate the dependency data. Upon analyzing the data, dependency data is generated, the dependency data comprising dependencies and dependents associated with the dependency service tenants of a dependency management system. Generating dependency data is based on implementing a dependency aggregation mechanism to retrieve data based at least in part on service model definitions and heuristics defined for identifying dependency service tenants based on the service model definitions);
perform event impact analysis associated with the one or more resources of the entity based on the propagation model to identify high impact resources and high impact paths associated with propagation of the event (Gershaft [0049] Layer mapping refers to a grouping of services into a hierarchical structure that allows for proper layering between services (e.g., lower level services do not depend on higher-level services). The layer mapping can support validating the data graph representation and ensure proper design. A layer map is a model of the dependencies between program binaries, and may not be an exact representation. A fault model is a template that describes the various ways a program can fail at runtime, and the impact of such faults on execution. Fault model analysis is manual documentation design for dependency layering to show how a fault in one or more dependencies propagates through a system. For example, dependency can be modeled on SQL, as non-critical, which means that a failure in SQL should not inherent failures. In this regard, any analysis should not consider failure in the SQL component as the likely cause of a service failure); and
initiate an event response based on performing event impact analysis, wherein the event response comprises initiating one or more actions to reinforce and retain resource integrity of the one or more resources (Gershaft [0078] the dependency management system 300 also supports reliability and maintenance framework. The dependency management system 300 can include a recovery dependency services UI. The recovery dependency can be redundant to provide information independent of potential failures. In one embodiment, the recovery dependency services are located both on premise and within the cloud computing platform to provide redundancy to local and regional failures. The dependency management system 300 can utilize synchronization technologies to ensure both locations are kept updated in reasonable time).

With respect to dependent claim 2, Goldberg as modified by Gershaft further teaches wherein the at least one processing device is configured to determine occurrence of the event based on receiving an input from at least one user of at least one resource of the one or more resources (Goldberg, col.4, lines 8-23, FIG. 4, interactions between services that relate to a trace may be determined. The interactions between the services may be related, e.g., the interactions occurred to satisfy an initial request such as a root request. The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses…).

With respect to dependent claim 3, Goldberg as modified by Gershaft further teaches wherein the at least one processing device is configured to determine occurrence of the event based on: crawling into the one or more resources; and monitoring error logs of the one or more resources (Goldberg, col. 11, lines 3-21, the deduplication exceptions may be a predefined set of exceptions that seek to preserve some traces in the set of stored traces regardless of whether the traces duplicate any of the stored traces in some aspect (e.g., in the list of service names in the trace). In one embodiment, at least a portion of the deduplication exceptions may be implemented as patterns (e.g., for data types, service names, metadata elements, etc.) that may be matched against elements of a trace. The deduplication exceptions may be based on the contents of requests or responses in the service interactions, the presence of an error condition in one of the services, the presence of a particular service in the trace, the content of any metadata associated with a trace, the content of any data passed in the service interactions, and/or any other suitable conditions. Generally speaking, the deduplication exceptions may seek to preserve traces in which something unusual happened or traces which may otherwise merit greater scrutiny than usual).

With respect to dependent claim 5, Goldberg as modified by Gershaft further teaches wherein initiating the one or more actions comprises: identifying a version of a resource that is not impacted by the event based on the propagation model (Gershaft [0061] the standard name collectors monitor different types of events. For example, MDS monitoring agents, hardware and software components, frontend, and tenant deployment and update events. This provides a list of known dependency service tenants and their current VIP allocations to be used for dependency resolution. The CS collector monitors for datacenter inventory changes (through monitoring of CS changes) and assigns names to hardware entities like clusters, racks, power distribution unit, top of rack switch, etc. These items also allow future construction of a physical view and allocations); and propagating the version of the resource to the one or more resources ([0062] MDS based collector updates the dependency graph by converting raw network events (e.g., WINDOWS socket events) into a symbolic stable version. The network data resolver 380 can operate as a filter and can leverage the standard name provider to resolve a particular IP address to a service dependency, raise the Winsock/DNS event and result in updating the service-to-service dependency when the events are processed).

With respect to dependent claim 8, Goldberg as modified by Gershaft further teaches identifying at least one high impact resource from the one or more resources based on the propagation model; and automatically decommissioning the at least one high impact resource (Goldberg, col. 30, lines 22-33, various embodiments may include detecting that, for a given root request, one or more services are being called unnecessarily. For instance, such services may not be needed to fulfill the particular root request. Accordingly, in some embodiments, such services may be culled from processing further requests similar to or the same as the root request that originally initiated the unnecessary service calls (e.g., a re-orchestration process may be employed to modify the particular services called for a particular type of request). By removing such unnecessary service calls, various embodiments may conserve resources such as storage and/or bandwidth).

Regarding claims 10, 11, 13, 16, 17, 19 and 22; the instant claims recite substantially same limitations as the above rejected claims 2, 3, 5 & 8 and are therefore rejected under the same prior-art teachings.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Goldberg, in view of Gershaft as applied to claims 1, 9 and 15, further in view of Seigel [US 2017/0031741 A1, 2015-07-29].

With respect to dependent claim 6, Goldberg as modified by Gershaft does not teach wherein initiating the one or more actions comprises: generating one or more alerts associated with the event; identifying at least one resource that is to be impacted at a future time period based on the provisioning frequency and dependencies in the propagation model; and transmitting the one or alerts to one or more users associated with the at least one resource.
Seigel teaches generating one or more alerts associated with the event ([0014] to monitor (e.g., in real time) event logs generated by multiple agents, determine when an event log is interesting, and create an alert profile associated with the event log); identifying at least one resource that is to be impacted at a future time period based on the provisioning frequency and dependencies in the propagation model ([0038] If the alert profile 124 is deactivated, the alert profile 124 may be archived and the archived multiple alert profiles may be used to further refine the machine learning techniques used by the auditing software 122. For example, an analysis of archived multiple alert profiles may be used to determine which alert profiles were effective to identify or stop malicious activity, which conditions were effective to identify malicious activity, which actions were effective to stop malicious activity, how long an alert profile should be active in order to be effective, etc. In addition, if the auditing software 122 performs an analysis of the archived alert profiles and determines that the alert profile 124 is created frequently (e.g., with greater than a predetermined frequency), then the alert profile 124 may be made permanent and may not be deleted); and
transmitting the one or alerts to one or more users associated with the at least one resource ([0017] after the auditing software determines that a particular set of event logs were received within a predetermined period of time, the auditing software may determine that the conditions associated with the alert profile have been satisfied, and cause one or more actions (e.g., sending an alert message to a system administrator) to be performed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Goldberg as modified by Gershaft with creating alerts associated with the event of Seigel. Such a modification would provide periodically determining that active alerts are relevant and therefore security may be improved (Seigel [0017]).

Regarding claims 14 and 20; the instant claims recite substantially same limitations as the above rejected claim 6 and are therefore rejected under the same prior-art teachings.

Claims 7, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Goldberg, in view of Gershaft as applied to claims 1, 9 and 15, further in view of Kruglick [US 20130290932 A1, 2012-04-25].

With respect to dependent claim 7, Goldberg as modified by Gershaft does not teach wherein initiating the one or more actions comprises automatically modifying the provisioning frequency associated with the one or more models.
Kruglick teaches wherein initiating the one or more actions comprises automatically modifying the provisioning frequency associated with the one or more models ([0046] the process of method 200 includes a comparison of captured and/or extracted application programming interface calls to previously captured and/or extracted application programming interface calls. In some examples, such a comparison may be omitted such that all captured and/or extracted application programming interface calls may be included with respect. In some examples, the list of all captured and/or extracted application programming interface calls may be subsequently reduced to remove duplicates).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Goldberg as modified by Gershaft with modifying the provisioning frequency associated with the one or more models automatically of Kruglick. Such a modification would provide deduplicate of the application programming interface calls by duplicate application programming interface calls removed from the list of in use application programming interface calls used by the customer's service (Kruglick [0051]).
Regarding claims 21 and 23; the instant claims recite substantially same limitations as the above rejected claim 7 and are therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 12/20/2021 office action claims 1, 9 and 15 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-3, 5-11, 13-17 and 19-23 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 03/18/2022 have been considered. 
The arguments regarding Lands and Kogan are moot because the references are now replaced with the new references Goldberg, Gershaft, Seigel and Kruglick. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153